Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
 
Status of the Claims
Claims 12, 14-21, 23-25, 27 and 31-39 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on July 7, 2021 has been received and entered into the present application.
Claims 12, 20-21, 23-25, 27, and 31 are amended.
Claims 13, 19, 22, 26, 28-29 and 32 are cancelled.
Claims 33-39 are new.
Applicant’s arguments, filed June 8, 2020 have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 12, 14-21, 23-25, 27 and 31-39 are under examination in the instant office action.
     New Objection 
Claim Objections
Claims 17-18 and 24-25 are objected to because of the following informalities:  
Claims 17-18 and 24-25 recite “polysorbates, polyoxyethylene sorbitan fatty acid ester” in lines 2-3. The terms polysorbates and polyoxyethylene sorbitan fatty acid ester are considered synonyms. 
 Appropriate correction is required.

Modified Rejection Due to Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-21, 23-25, 27 and 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 2010/0273895) in view of Winnicki (US2013/0089600 A1; of record).
et al. teaches pharmaceutical compositions comprising cannabinoids, such as cannabidiol [0020]. The compositions are suitable for oral, buccal, sublingual, injectable, topical, follicular, nasal, or ocular [0016 and 0054].  The cannabidiol is present in an amount of about 0.1% to about 95% wt/wt [0089-0090]. The compositions  described include a vehicle  or carrier for the administration of cannabidiol as well as optionally including acceptable excipients  such as solvents, thickening agents, neutralizers, solubilizing agents, wetting agents, penetration enhancers, lubricants, emollients, binders, taste enhancers, antioxidants, disintegrates, substances added to mask or counteract a disagreeable odor, fragrances,  or tastes, and substances added to improve appearance or texture of the compositions [0054, 0057-0058]. The surfactants (wetting agents) include polyoxyethylene fatty acids esters, polyoxyethylene sorbitan esters such Polysorbate 20 and polysorbates 80 [0073].  Compositions described herein may also optionally comprise one or more taste enhancers, such as sweeteners, including aspartame, acesulfame potassium, sucralose and saccharin or taste masking agents, such as flavorings. Depending on the desired result, a person of ordinary skill in the art of pharmacy, pharmaceutics, drug delivery, pharmacokinetics, medicine or other related discipline that comprises admixing an excipient with a drug or therapeutic agent to a composition would be able to select the appropriate taste enhancer or taste making agent and the relative concentration of the taste enhancer or taste masking agent [0087].  The amount of water separately added to a formulation is exclusive of the amount of water independently present in the formulation from any other component (e.g., alcohol, neutralizing agent). Water is optionally present in an amount sufficient to form a composition which is suitable for administration to a mammal [0082].  The oral composition includes formulation in which the cannabidiol is administered in liquids [0149]. In another embodiment, compositions described herein that are orally administrable include formulations in which the cannabidiol is administered in tablets, capsules, suspensions, syrups or liquids [0149]. In one embodiment, the amount of the pharmaceutical composition administered to deliver a therapeutically effective amount of the 
Stinchcomb et al. does not explicitly teach CBD in the range of 10mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L [claims 12, 14, 23, 27 and 31], for use in the application of a dosage of less than 2 mg/kg [claims 12], wherein the liquid is a beverage [claim 1,and 27],  wherein the product when administered to a human is administered in a dosage of less than 2 mg/kg [claim 27], and for use for increased memory function, increased concentration, and/or increased physical, athletic and cognitive performance [claim 27], an alcoholic beverage [claims 20-21], an energy drink [claim 31] and CBD is in an amount of about 40 mg/L, about 20 mg/L, and about 10 mg/L [claims 33-39].  
Winnicki teaches stable, fast acting liposomal and micelle formulation of cannabinoids that are suitable for pharmaceutical and nutraceutical application [abstract]. The cannabinoids are a natural compound or a synthetic compound [0012]. The cannabinoids can be cannabidiol [0012]. The stable micelle suspension comprises water and corn starch [0013, 0033 and claim 6]. The term subject refers to a mammal in need of treatment or undergoing treatment such as a human [0031]. Natural cannabinoid compounds used are readily obtained from plant tissue such as C. sativa [0040]. The aqueous cannabinoid solution can be in the form of a fast-acting pharmaceutical composition, a nutraceutical composition or a food or beverage for administration [0023]. The food can be a soup, a dairy product or a fruit product [0024]. The compositions further contains one or more excipients, diluents, adjuvants, stabilizers, emulsifiers, etc. [0047]. The pharmaceutical compositions can be formulated for oral, parenteral, and intravenous [0047].  Dosage forms for oral administration include food, beverages, drinks, and soups [0048]. Liquid formulation can contain water, emulsifiers such as fatty acid esters of sorbitan and flavoring agents [0049]. A dietary composition in any ingestible preparation that contains the cannabinoids suspensions mixed with a food product [0053]. The food product can 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a liquid formulation comprising cannabidiol, at least one emulsifier and water because Stinchcomb et al. taught a pharmaceutical liquid composition comprising cannabidiol, polyoxyethylene sorbitan fatty acid esters or fatty acid esters of sorbitan or polysorbates 20 or 80 (e.g., emulsifiers) and water. The skilled artisan would have been motivated to formulate a liquid cannabidiol formulation comprising of at least one emulsifier and water because Stinchcomb et al. taught the liquid pharmaceutical composition comprising the instantly claimed components useful for human use and oral delivery. The skilled artisan would have found motivation in Stinchcomb et al. to formulate a cannabidiol, emulsifier and water formulation for oral administration because Stinchcomb et al. taught embodiments of a cannabidiol composition suitable for oral administration in the form of suspensions, syrups or liquids. 
In regards to the limitations CBD in the range of 10mg/L to 300 mg/L, 50mg/L to 100 mg/L and CBD is in an amount of about 40 mg/L, about 20 mg/L, and about 10 mg/L as recited in claims 12, 14, 23, 27,31 and 33-39. Stinchcomb et al. taught that cannabidiol can be present in an amount of 0.1 to 95% w/w in the compositions. Applicant as-filed specification demonstrates in example 1 a composition containing 20%w/w of cannabidiol, such amount is interpret to be within the instantly claimed amount of CBD of 50mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L. Thus, one of ordinary skill in the art would have found motivation in Stinchcomb et al. to arrive at the instantly claimed amounts of CBD 10mg/L to 300 mg/L, 50mg/L to 100 mg/L, about 40 mg/L, about 20 mg/L, and about 10 mg/L since Stinchcomb et al. taught a pharmaceutical composition containing about 0.1% to about 95% wt/wt of cannabidiol and formulate in liquid form. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).
In regards to the limitation and for use in the application of a dosage of less than 2 mg/kg as recited in claims 12 and 27 and, the teachings of Stinchcomb et al. meets all of the structural, materials, chemical and physical limitations of claim 12, including the pharmaceutical dosages it should be useful and suitable composition for Applicant’s intended use in the application of a dosage of less than 2mg/kg CDB in a human. 
In regards to the limitation  for use for increased memory function, increased concentration, and/or increased physical, athletic and cognitive performance as recited in claim 27, the teachings of Stinchcomb et al. meets all of the structural, materials, chemical and physical limitations of claim 27, it should be useful and suitable composition for Applicant’s intended use for increased memory function, increased concentration, and/or increased physical, athletic and cognitive performance as provided in claims 27-28. Winnicki discloses a dietary/pharmaceutical composition that meets all of the structural limitation recited in claims 27 and 28, therefore, it must necessarily demonstrate the claimed use and characteristics of the claimed pharmaceutical composition. 
In regards to the limitation wherein the liquid is a beverage, alcoholic beverage and preamble energy drink, a food product or beverage comprising cannabidiol, water, at least one emulsifier, auxiliary substances and an additive as recited in claims 12, 20-21, 27, and 31. Stinchcomb et al.  taught a pharmaceutical liquid composition comprising cannabidiol, fatty acid esters of sorbitan or polysorbates 20 or 80 (e.g., emulsifiers), water and pharmaceutically acceptable excipients. Winnicki taught a pharmaceutical liquid composition comprising cannabidiol, corn starch or fatty acid esters of sorbitan (e.g., emulsifiers), water and one or more excipients, diluents, adjuvants, stabilizers, or emulsifiers. Further, the aqueous cannabinoid solution can be in the form of a liquid pharmaceutical composition, a nutraceutical composition et al. into an energy drink, beverage or alcoholic drink would have resulted from Winnicki since it taught a composition having the same structural limitations in a liquid pharmaceutical composition comprising cannabidiol, fatty acid esters of sorbitan and water formulate for oral delivery.  In addition, the skilled artisan would have had motivation to include auxiliary substance and an additive because both Stinchcomb et al. and Winnicki taught a cannabidiol composition comprising one or more excipients.  The preamble does not add structural limitations to the claimed since Stinchcomb et al. and Winnicki taught a liquid cannabidiol composition having at least one emulsifier and water. Further, the components instantly claimed are known to be incorporate in consumables.   Thus, Stinchcomb et al. and Winnicki render obvious the instantly claimed embodiment. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Stinchcomb et al. in view of Winnicki with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Response to Arguments
Applicant's arguments filed June 8, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
Stinchcomb teaches that there are problems with delivering cannabinoids via the gastrointestinal tract and that it would be advantageous to develop a composition in which cannabidiol is delivered systemically (see para. [0011]). Indeed, Stinchcomb observes that "...itPage 5 of 8 
Appl. No. 15/536,884Amdt. dated June 8, 2021Reply to Office Action of March 8, 2021would be desirable to systemically deliver therapeutically effective amounts of cannabidiol to a mammal...by a route of administration that does not depend upon absorption from the gastrointestinal tract..." (see para. [0012]; emphasis added). 
s. Stinchcomb was trying to avoid administration via the gastrointestinal tract. Rather, as Stinchcomb states at para. [0015], administration by the oral, buccal, ocular, sublingual, injection, rectal, vaginal and intranasal routes is to achieve systemic delivery because "...cannabidiol and cannabidiol prodrugs are generally well-absorbed by membranes at these sites of administration". 
Thus, Stinchcomb does not disclose, teach or suggest to prepare a CBD beverage formulation that would be swallowed into the gastrointestinal tract, and certainly not one as presently claimed. Moreover, there would be no motivation to do so based on Stinchcomb as this is the exact type of formulation that Stinchcomb was trying to avoid. 
Moreover, in addition to the above, Stinchcomb does not provide any teaching, suggestion or motivation to arrive at a beverage formulation comprising CBD in an amount of between 10 mg/L to 300 mg/L. As the Examiner states, Stinchcomb taught that CBD can be present in an amount of 1 to 95%. The Examiner seems to interpret Example 1 of the present application as disclosing a composition that overlaps with Stinchcomb. However, the beverage formulation of Example 1 comprises only about 0.04 g/L of CBD (0.1 g x 20% w/w CBD = 0.02 g CBD / 0.5 L Sprite = 0.04 g CBD / L Sprite). Sprite has a mass of about 1041.47 g/L. Thus, the percent weight of CBD in the beverage in Example 1 of the present application is about 0.00384% w/w of CBD.
Combining Stinchcomb with Winnicki does not cure the above-noted deficiencies. Winnicki was concerned with the problem that oral formulations of cannabinoids require several administrations a day to provide suitable doses for pharmaceutical applications, making it inconvenient for patients who have difficulty swallowing (see para. [0009]). Winnicki addresses this problem by proposing a stable colloidal suspension of "inventive micelles" to prepare micellar colloidal suspensions having high final concentration of cannabinoids (1 mg/mL to 10 mg/mL) and liposomal suspensions having between 10 mg/mL and 300 mg/mL of cannabinoids. 8 Appl. No. 15/536,884Amdt. dated June 8, 2021Reply to Office Action of March 8, 2021the format of a beverage, Winnicki teaches cannabinoids in an amount of 50 g/L, which is equivalent to 50,000 mg/L. This is far outside the CBD amounts for beverages as recited in Applicant's claims. Similar to Stinchcomb, Winnicki does not teach or suggest the claim feature of "...wherein said CBD is in the range of 10 mg/L to 300 mg/L of the liquid formulation...", and there would be no motivation from either Stinchcomb or Winnicki to arrive at the claimed liquid formulations (i.e. beverages) as both are directed to compositions and routes of administration for delivering elevated amounts of cannabinoids. 

Examiner’s Response:
The examiner has considered Applicant arguments, however, they are not persuasive at the present time. The examiner has carefully consider Applicant arguments, however does not find them persuasive at the present time. The prior art of Stinchcomb et al. taught embodiments wherein the cannabidiol, an emulsifier and water are formulate for oral administration and it is in the form of suspensions, syrups and liquids. The components instantly claimed are known to be incorporate in consumables.
 In regards to the argument Stinchcomb teaches that there are problems with delivering cannabinoids via the gastrointestinal tract and that it would be advantageous to develop a composition in which cannabidiol is delivered systemically (see para. [0011]). Indeed, Stinchcomb observes that "...itPage 5 of 8  Appl. No. 15/536,884Amdt. dated June 8, 2021Reply to Office Action of March 8, 2021would be desirable to systemically deliver therapeutically effective amounts of cannabidiol to a mammal...by a route of administration that does not depend upon absorption from the gastrointestinal tract...". The components instantly claimed are known to be incorporate in consumables. Furthermore, the state of the prior art establishes that CBD, water and emulsifiers are components known to be incorporate in consumables and are safe for oral use. Also, Stinchcomb et al. taught several formulation embodiments that include suspension, syrups and liquids. A formulation in suspension or syrup form is intended to be administer systematically. Further, Stinchcomb does not explicitly mention to avoid administering CBD orally.

In regards to the arguments directed to Winnicki. Stinchcomb et al.  taught a pharmaceutical liquid composition comprising cannabidiol, fatty acid esters of sorbitan or polysorbates 20 or 80 (e.g., emulsifiers), water and pharmaceutically acceptable excipients. Winnicki taught a pharmaceutical liquid composition comprising cannabidiol, corn starch or fatty acid esters of sorbitan (e.g., emulsifiers), water and one or more excipients, diluents, adjuvants, stabilizers, or emulsifiers. Further, the aqueous cannabinoid solution can be in the form of a liquid pharmaceutical composition, a nutraceutical composition or a food or beverage for administration. Motivation to formulate the liquid composition of Stinchcomb et al. into an energy drink, beverage or alcoholic drink would have resulted from Winnicki since it taught a composition having the same structural limitations in a liquid pharmaceutical composition comprising cannabidiol, fatty acid esters of sorbitan, water and additional excipients, and formulate for oral delivery.  In addition, the skilled artisan would have had motivation to include auxiliary substance and an additive because both Stinchcomb et al. and Winnicki taught a cannabidiol composition comprising one or more excipients.  The preamble does not add structural limitations to the claimed since Stinchcomb et al. and Winnicki taught a liquid et al. and Winnicki render obvious the instantly claimed embodiment. The examiner is not relying in Winnicki for the amounts of CBD within the composition. 
Conclusion
Rejection of claims 12, 14-21, 23-25, 27 and 31-39 is proper.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627